DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
After a thorough search of the present application and in light of prior art made of record, applicant’s amendments and remarks filed on May 18, 2022, examiner initiated interview conducted on June 1, 2022 regarding examiner’s amendments, claims 1-12 and 14-22 are hereby allowed. Claim 13 is previously or currently cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeremy Rashid (76,229) on June 1, 2022.

The only claims are listed below will be amended by this examiner’s amendment. The status of all other claims presented by the applicant on the last reply filed on May 18, 2022 will remain unchanged:  

(Currently Amended) A method performed by a controller of a solid state drive, the method comprising:
receiving from a host a read request for read data stored in one or more of a plurality of nonvolatile semiconductor storage devices of the solid state drive;
identifying a first codeword and a second codeword from a plurality of codewords stored in the one or more of the plurality of nonvolatile storage devices, the first codeword and the second codeword comprising the read data corresponding to the read request;
retrieving a first code rate associated with the first codeword and a second code rate associated with the second codeword from a configuration file stored in the controller;
indexing into a payload spill boundary look-up table which maps a codeword in the nonvolatile semiconductor storage devices to a spill offset based on the first code rate and/or the second code rate, the spill offset identifying a position within the first codeword at which the read data begins;
responsive to the read request, reading a first portion of the read data contained in the first codeword using the first code rate and reading a second portion of the read data contained in the second codeword using the second code rate;
assembling the first portion and the second portion as assembled read data; and
transferring the assembled read data to the host responsive to the read request,
wherein 
the second codeword is adjacent to the first codeword as stored in the one or more of the plurality of nonvolatile storage devices, and
the assembled read data has a data length that is greater than a first data length of the first codeword or a second data length of the second codeword.

(Currently Amended) The method of claim 4, further comprising:
identifying a spill offset associated with the first codeword offset

(Cancelled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claim 1.

A cited prior of record d’Abreu (US 2018/0067666 A1) teaches, devices, systems, and methods are provided for increasing endurance on a storage system having a plurality of components using adaptive code rates. A controller may be configured to receive a first data packet from a memory device; determine a bit error count for the first data packet; and determine whether the bit error count exceeds a predetermined threshold. When the bit error count exceeds the predetermined threshold, the controller corrects errors identified in the bit error count; generates and inserts pre-defined data into the first data packet at a location where errors occurred in the first data packet; and generates and inserts a tag into the first data packet. The tag includes information indicating a size and a location of the pre-defined data in the first data packet.

A prior of record Manning et el. (US 2013/0246891 A1) teaches, apparatuses and methods for physical page, logical page, and codeword correspondence. A number of methods include error coding a number of logical pages of data as a number of codewords and writing the number of codewords to a number of physical pages of memory. The number of logical pages of data can be different than the number of physical pages of memory [Abstract]. Manning also teaches, the controller can be configured to combine payload portions of more than one of the respective plurality of codewords from one of the plurality of physical pages of memory to form a logical page of data. The logical page of data can then be transferred to a host ( e.g., as a number of sectors)…. For example, a portion of a first codeword and a portion of a third codeword can be combined with a second codeword, each read from a first physical page to form a first logical page of data [0027-0031, 0037]. 

However, as per claim 1, the prior arts or record d’Abreu (US 2018/0067666 A1) or Manning et el. (US 2013/0246891 A1) taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “indexing into a payload spill boundary look-up table which maps a codeword in the nonvolatile semiconductor storage devices to a spill offset based on the first code rate and/or the second code rate, the spill offset identifying a position within the first codeword at which the read data begins.” Consequently, claim 1 is allowed over the prior arts. 

The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-12, 14-22 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

An updated search of prior arts has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the claimed subject matter as described above and reflected by the combined elements in each of the independent claim1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112